Citation Nr: 1016486	
Decision Date: 05/04/10    Archive Date: 05/13/10

DOCKET NO.  08-09 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a compensable rating for postoperative 
residuals of a pilonidal cyst.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1970 to July 
1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

The Veteran and his brother testified at a Travel Board 
hearing before the undersigned Acting Veterans Law Judge in 
September 2009.  A transcript of that proceeding is of 
record.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required on his part.


REMAND

The Veteran contends that he is entitled to a compensable 
rating for postoperative residuals of a pilonidal cyst.  He 
testified in September 2009 that he experiences symptoms 
similar to those he first had during service when he was 
treated for a pilonidal cyst.  The Veteran reported that 
these symptoms include pain upon sitting as well as bloody 
discharge from the rectal area.

The record reflects that the Veteran was afforded a VA 
examination in June 2007 in response to his claim for an 
increased rating.  However, for reasons that are not clear, 
the VA examiner evaluated the Veteran's lumbar spine area, 
rather than the area around the coccyx and lower sacrum where 
surgery to remove the cyst was performed during service.  
Since the June 2007 VA examination report is inadequate for 
rating purposes, the Board finds that a new VA examination is 
necessary is order to decide the claim.  See 38 C.F.R. 
§§ 3.159(c)(4), 4.2 (2009); Barr v. Nicholson, 21 Vet. App. 
303 (2007).

In addition, the Veteran testified at the September 2009 
hearing that he was treated for his service-connected 
disability at a VA medical facility in Brooklyn, New York, in 
2008.  The most recent VA treatment records associated with 
the claims file, however, are dated in July 2007.  The 
Veteran's VA treatment records for the period from July 2007 
to present, therefore, must be obtained on remand since they 
may be pertinent to his increased rating claim.   See 38 
C.F.R. § 3.159(c)(2).

Accordingly, this case is REMANDED to the Agency of Original 
Jurisdiction (AOJ) for the following actions:

1. The AOJ should obtain all VA 
treatment records pertaining to the  
treatment or evaluation of the 
Veteran's service-connected pilonidal 
cyst condition from July 2007 to the 
present, to include any records of 
treatment received at the Brooklyn VA 
Medical Center.  

2.  Following the completion of the 
above, the Veteran should be afforded a 
VA examination by an examiner with 
appropriate expertise to determine the 
current nature and severity of the 
Veteran's service-connected pilonidal 
cyst condition, to include any 
associated scarring.  The claims folder 
must be made available to the examiner 
for review.  Any indicated studies, if 
any, should be performed.  The examiner 
is specifically requested to comment on 
the reports of bleeding, pain, 
splatter, etc.  A rationale for any 
opinions expressed must be provided.

3.  After the above has been 
accomplished, the AOJ should readjudicate 
the Veteran's claim for a compensable 
rating for postoperative residuals of a 
pilonidal cyst.  If the benefit sought on 
appeal is not granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond before the case is returned to 
the Board for further appellate action.

A Veteran has the right to submit additional evidence and 
argument on a matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Richard C. Thrasher
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

